Citation Nr: 1737073	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected right knee, status post partial lateral meniscectomy with scars, chondromalacia, and effusion, prior to May 16, 2012, and a rating in excess of 20 percent from that date forward.
 
2. Entitlement to an initial rating in excess of 10 percent for service-connected right knee instability, status post partial lateral meniscectomy, prior to May 16, 2012, and a compensable rating from that date forward.
 
3. Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veteran's Affairs (VA) Regional Office (RO).  In January 2009, the RO denied a rating in excess of 10 percent for right knee, status post partial lateral meniscectomy, with chondromalacia and scars under Diagnostic Code 5259-5261, and awarded a separate 10 percent rating for right knee instability, status post partial lateral meniscectomy under Diagnostic Code 5257, effective from September 22, 2008.

In an August 2012 rating decision, a Decision Review Officer (DRO) at the RO awarded an increased 20 percent rating for right knee, status post partial lateral meniscectomy, with scars, chondromalacia, and effusion pursuant to Diagnostic Code 5259-5258; and reduced the initial 10 percent rating for right knee instability, status post partial lateral meniscectomy, under Diagnostic Code 5257 to 0 percent, each effective May 16, 2012.

In May 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

In December 2014, the Board took jurisdiction of the issue of entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and remanded the case for additional development.  The RO denied a TDIU by a September 2015 rating decision.  The case was remanded again in August 2016.  The file has now been returned to the Board for further consideration.

In a January 2017 rating decision, the RO determined that clear and unmistakable error had been found in the initial award of a separate 10 percent rating for right knee instability and discontinued the separate 10 percent rating that had been assigned from September 22, 2008 to May 16, 2012.  However, the January 2009 rating decision that assigned the initial 10 percent rating for right knee instability under Diagnostic Code 5257 is not a final decision and is currently on appeal before the Board.  Thus, the issues remain as characterized on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's August 2016 remand, the Veteran underwent a knee and lower leg examination in March 2017.  The examiner noted that the Veteran had a bicycle accident one month prior and had surgery for a tibia/fibula fracture of the right leg.  The examiner stated that due to the recent right lower extremity fracture, brace, and recovery phase, examination of the right knee was contraindicated at that time and should be rescheduled after the Veteran has had time for a full recovery in one year.  Thus, remand for an additional VA examination is required.

Because there was earlier confusion over the Veteran's mailing address, he should again be provided with an opportunity to submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Finally, his updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him an additional opportunity to submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Submit for completion VA Forms 21-4192, Request for Employment Information in Connection with Claim for Benefits, to any identified prior employers. 

 2.  Obtain and associate with the Veteran's claims file his VA treatment records dated since August 2016, from the VA Medical Center (VAMC) in Denver, Colorado.  

3.  Obtain and associate with the Veteran's claims file his complete VA Vocational Rehabilitation folder, if any. 

4.  Thereafter, no sooner than March 2018, schedule the Veteran for a new VA examination to determine the current severity of his right knee disability.  Any indicated tests should be accomplished, and the current Disability Benefits Questionnaire (DBQ) should be used.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected right and left knee disorders on his employment.

(a) The examiner should report the Veteran's range of motion of the right knee and state the point at which any pain is demonstrated; specifically reporting the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 (b) The examiner should report whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination and, if feasible, express such in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

(c) The examiner should state whether there is recurrent subluxation or lateral instability of the right knee, and, if so, whether disability manifested by such is best characterized as "slight," "moderate," or "severe."

(d) The examiner should state whether the semilunar cartilage of the right knee is dislocated, and whether there are frequent episodes of locking, pain, or effusion into the joint.

(e) The examiner should describe, in detail, all objective findings for any scars associated with the Veteran's right knee disability, including the size and location, and whether it is superficial or deep; causes limitation of motion; is unstable; and/or is painful on examination; and whether any scar causes any limitation of the affected part.

(f) The examiner should be informed that while the prior VA examiner reported on VA examination in August 2015 that the Veteran was limited in some aspects of physical activity, the examiner did not discuss the Veteran's then-current part-time or intermittent employment doing tiling, handyman work, tree trimming, and mowing or his CDL, or his ability to do a job beyond that of his prior labor, or his functional impairment of the left knee.

The current examiner should, more fully, describe the functional impairment associated with the Veteran's right and left knee disabilities, particularly with respect to his ability to obtain and retain substantially gainful employment, considering his prior part-time or intermittent employment doing tiling, handyman work, tree trimming, and mowing or his CDL, or his ability to do a job beyond that of his prior labor.

 A complete rationale for all opinions must be provided.

 5. After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal, including the issue of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

